Filed:   June 5, 2002

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                           Nos. 02-6035(L)
                   (CA-01-427-MJG, CA-01-2918-MJG)



Lewis Redden,

                                               Petitioner - Appellant,

          versus


John P. Galley, etc., et al.,

                                              Respondents - Appellees.



                              O R D E R



     The court amends its opinion filed May 14, 2002, as follows:

     On page 3, last line of the opinon -- the case number is

corrected to read “No. 02-6190.”

                                          For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6035



LEWIS REDDEN,

                                           Petitioner - Appellant,

          versus


JOHN P. GALLEY, Warden; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



                            No. 02-6190



LEWIS REDDEN,

                                            Plaintiff - Appellant,

          versus


CHARLES F. MADES, Sheriff; PROPERTY CONTROL
OFFICER, John Doe; PROPERTY OFFICER, John Doe;
PATROL COMMANDER, John Doe; RANDY WILKINSON,
First Sergeant,

                                           Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
427-MJG, CA-01-2918-MJG)
Submitted:   March 21, 2002                Decided:   May 14, 2002


Before WILKINS, MICHAEL, and KING, Circuit Judges.


No. 02-6035 dismissed and No. 02-6190 affirmed by unpublished per
curiam opinion.


Lewis Redden, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Celia Anderson Davis, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland; Tracey Brown Dawson, STEPTOE &
JOHNSON, Martinsburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     In these consolidated cases, Lewis Redden seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) (No. 02-6035) and the

district court’s order denying relief on his 42 U.S.C.A. § 1983

(West Supp. 2001) complaint (No. 02-6190).    We have reviewed the

records and the district court’s opinions and find no reversible

error.   Accordingly, in No. 02-6035, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See Redden v. Galley, No. CA-01-427-MJG (D. Md.

Dec. 19, 2001).   In No. 02-6190, we affirm on the reasoning of the

district court.   See Redden v. Mades, No. CA-01-2918-MJG (D. Md.

Jan. 15, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                         No. 02-6035 - DISMISSED

                                         No. 02-6190 - AFFIRMED




                                 4